DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO: 23 and SEQ ID NO: 48 in the reply filed on 14 March 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 41-60 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US17/17061 filed 08 February 2017 which claims benefit of US Provisional 62/293,089 filed 09 February 2016 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2019 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Claim Objections
Claims 41, 43-44, 46-47, 50, 52, 57-58 and 60 are objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  The preferred format for sequence identifiers is “SEQ ID NO:”, which utilizes a colon rather than a period – See MPEP 2422 and 37 C.F.R. 1.821(d).  Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 50 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "wherein said vector comprises a polynucleotide sequence selected from the group consisting of S31-tg10 (SEQ ID NO. 62), S21-tg10 (SEQ ID NO. 63), LS31-tg10 (SEQ ID NO. 64), and LS21-tg10 (SEQ ID NO. 65)" in reference to claim 41.  There is insufficient antecedent basis for this limitation in the claim because it is understood that SEQ ID NO: 62, 63, 64 and 65 of Claim 44, being in dependent claim format, must necessarily comprise the sequences of SEQ ID NO: 23 and SEQ ID NO: 48. 
While all of the vector sequences of SEQ ID NO: 62-65 do comprise SEQ ID NO: 48, none of them comprise all of SEQ ID NO: 23 as demonstrated below. 
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      50   98.0   4483  1  US-16-077-014-62           Sequence 62, Appl
 c   2      26   51.0   4483  1  US-16-077-014-62           Sequence 62, Appl


                                    ALIGNMENTS


RESULT 1
US-16-077-014-62

  Query Match             98.0%;  Score 50;  DB 1;  Length 4483;
  Best Local Similarity   100.0%;  
  Matches   50;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 51
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 50

Thus, SEQ ID NO: 62 is missing the first “C” of SEQ ID NO: 23 and thus it does not comprise SEQ ID NO: 23. 
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      38   74.5   4482  1  US-16-077-014-63           Sequence 63, Appl
 c   2      26   51.0   4482  1  US-16-077-014-63           Sequence 63, Appl


                                    ALIGNMENTS


RESULT 1
US-16-077-014-63

  Query Match             74.5%;  Score 38;  DB 1;  Length 4482;
  Best Local Similarity   98.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          2 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 51
              |||||||||||||||||||||||||| |||||||||||||||||||||||
Db          1 GTACGAAATTAATACGACTCACTATA-GGAATTGTGAGCGCTCACAATTC 49

Thus, SEQ ID NO: 63 is missing the first “C” of SEQ ID NO: 23 and is missing an internal “G” and thus it does not comprise SEQ ID NO: 23. 

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      50   98.0   4542  1  US-16-077-014-64           Sequence 64, Appl
 c   2      26   51.0   4542  1  US-16-077-014-64           Sequence 64, Appl


                                    ALIGNMENTS


RESULT 1
US-16-077-014-64

  Query Match             98.0%;  Score 50;  DB 1;  Length 4542;
  Best Local Similarity   100.0%;  
  Matches   50;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 51
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 50

Thus, SEQ ID NO: 64 is missing the first “C” of SEQ ID NO: 23 and thus it does not comprise SEQ ID NO: 23. 
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      38   74.5   4541  1  US-16-077-014-65           Sequence 65, Appl
 c   2      26   51.0   4541  1  US-16-077-014-65           Sequence 65, Appl


                                    ALIGNMENTS


RESULT 1
US-16-077-014-65

  Query Match             74.5%;  Score 38;  DB 1;  Length 4541;
  Best Local Similarity   98.0%;  
  Matches   49;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          2 GTACGAAATTAATACGACTCACTATAGGGAATTGTGAGCGCTCACAATTC 51
              |||||||||||||||||||||||||| |||||||||||||||||||||||
Db          1 GTACGAAATTAATACGACTCACTATA-GGAATTGTGAGCGCTCACAATTC 49
Thus, SEQ ID NO: 65 is missing the first “C” of SEQ ID NO: 23 and is missing an internal “G” and thus it does not comprise SEQ ID NO: 23. 
	Equally, this same antecedent basis problem is encountered in claims 50 and 52, which ultimately depend on claim 46 because this same pattern of missing the first “C” from instant SEQ ID NO: 23 is repeated for SEQ ID NO: 66, 68, 70, 71, 72, 73, 74, 75, 76, 77 and 78;
	Equally, this same pattern of missing the first “C” and an internal “G” is repeated for SEQ ID NOS: 67, 69.  

Claims 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites that the upstream acceptor overhang is the complement of 5’-ACTC or 5’-CTGC; and the downstream acceptor overhang is 5’-AGTG or 5’-AGCG. There is insufficient antecedent basis for this limitation in the claim
Thus, none of the upstream overhang sequences recited in claim 51 are recited in dependent claim 49; in addition, only one of the two downstream overhangs are recited in claim 49 (this also renders the claim broader in scope, see 35 U.S.C. 112(d) rejection below).  

Claims 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation in part 2) “whereas each of the greater number of other possible pairwise alignments of said overhangs has few if any complementary base pairs near its end and therefore has a much lower probability of being joined by said DNA ligase”.
In the first instance the claim is deemed indefinite because the term “few”, absent any definition, is a subjective term.  While it can and does mean a small number, what a small number is to one skilled artisan vs. another skilled artisan can mean two very different things.  Thus the metes and bounds are not understood here.  
In addition, the few if any complementary base pairs of the other possible pairwise alignments of said overhangs have a lower probability of being joined by DNA ligase is deemed indefinite because lower probability compared to what? And   

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51-52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Said claims are dependent upon claim 49, which recites that the “upstream acceptor overhang is the complement of 5’-CCAT and said down stream acceptor overhang is 5’-AGTG.”  
Thus, reciting that the upstream acceptor overhang is the complement of 5’-ACTC or 5’-CTGC; and the downstream acceptor overhang is 5’-AGTG or 5’-AGCG makes the claim not only lack antecedent basis as rejected above (because claim 49 does not recite any of the upstream acceptor overhangs as recited in claim 51), but also makes the claim broader in scope because there are two overhang sequences to select from rather than just the one in claim 49; e.g. the downstream acceptor overhang is 5’-AGTG or 5’-AGCG, whereas in claim 49 it is only 5’-AGTG. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 53, 55-56, 59-60 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schiller et al. (US 2015/0126452 – cited herein) as evidenced by Goffin & Dehottay (Am Soc. Micro, 2017 – cited herein).
Schiller et al. teach:
Regarding claim 53,  
a) Providing or preparing a circular expression/cloning vector having a first unique restriction site for a first type II S restriction enzyme and a second unique restriction site for a second type II S restriction enzyme, the first type II S restriction enzyme suitable to generate a 3 base pair 5′-overhang in the lower strand of the vector upon cleavage with the first type II S restriction enzyme, and the second type II S restriction enzyme suitable to generate a 3 base pair 5′-overhang in the upper strand of the vector upon cleavage with the second type II S restriction enzyme, wherein the 3 base pair 5′-overhang in the upper strand and the 3 base pair 5′-overhang in the lower strand of the resulting insert (and vice versa of the vector) are complementary to each other; the circular expression vector also having a third unique restriction site for a third restriction enzyme, preferably a type II restriction enzyme or a type II S restriction enzyme, located upstream to or overlapping with the recognition sequence or restriction site of the first unique restriction enzyme, the third unique restriction site being different to the first and the second unique restriction site, wherein upon cleavage with the third restriction enzyme an at least 3 or 4 base pair 5′-overhang or an at least 3 or 4 base pair 3′-overhang is generated in the upper or lower strand of the vector, preferably different from the 5′-overhang generated by the first type II S restriction enzyme (and the second type II S restriction enzyme);
b) Digesting the circular expression/cloning vector with the first type II S restriction enzyme and the second type II S restriction enzyme to create a 3 base pair 5′-overhang in the lower strand and a 3 base pair 5′-overhang in the upper strand, wherein the 3 base pair 5′-overhang in the upper strand and the 3 base pair 5′-overhang in the lower strand are complementary to each other;
c) Inserting into the digested expression/cloning vector a multiple number of the same or different double stranded nucleic acid sequences encoding a protein or peptide sequence and exhibiting a complementary 3 base pair 5′-overhang in the upper strand and a complementary 3 base pair 5′-overhang in the lower strand, preferably until equilibrium state is achieved;
d) Circular ligation of the multiple number of double stranded nucleic acid sequences into the expression vector using a ligase;
e) Optionally propagating the circular expression/cloning vector obtained according to step d);
f) Optionally sequencing the circular expression/cloning vector obtained according to step d) or e);
g) Selection of circular expression vectors obtained according to step d), e) and/or f), comprising a predetermined repeat number of double stranded nucleic acid sequences, preferably at least 5;
h) Digesting the circular expression vector selected according to step g) with the first Type II S restriction enzyme;
i) Inserting into the digested expression vector a further double stranded nucleic acid sequence encoding a protein or peptide sequence and exhibiting a complementary 3 base pair 5′-overhang in the upper strand and a complementary 3 base pair 5′-overhang in the lower strand, wherein the further double stranded nucleic acid sequence may be identical or different to the double stranded nucleic acid sequence of step c);
j) Circular ligation of the further double stranded nucleic acid sequence of step i) into the expression vector using a ligase;
k) Repeating steps h) to j) at least once;
l) Optionally expressing, isolating and/or purifying the encoded multimeric protein or peptide structure.
SEE Paragraphs 009-0032.
Wherein the overhangs are asymmetric (See paragraph 0022, 0026);
Regarding cloning rather than expression vectors utilized in the method, cloning vectors may be used in step a) instead of expression vectors and the generated multimeric peptide sequences which are complementary to the asymmetric 5’ and 3’ overhangs may then be cloned into an expression system or vector (See paragraph 0022, 0032).  
Regarding claim 55, the DNA ligase utilized in the methods is a T4 DNA ligase (see paragraph 0105).
Regarding claim 59-60, the cloning vectors are transformed into E. coli BLR(DE3) cells using a T7 expression/cloning pET vector (See paragraph 0239) but can be selected from a variety of cells including prokaryotic or eukaryotic (See paragraph 0030).  Said BLR(DE3) host cell is a BL21(DE3) derivative as evidenced by Goffin et al. – see pp. 1-2.

Conclusion
Claims 41, 43-44, 46-47, 50, 52, 57-58 and 60 are objected to as above; however, once said objections are rectified in the claims, Claims 41-43 and 45-49 will be in condition for allowance.  Claims 44 and 50-60 are rejected.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 May 2022